Morphy, J.
A motion to dismiss this appeal has been made on the ground, that the order of the Judge granting it is illegal and void, not having stated the amount of the surety to be given. The order is, that the appeal be made returnable at the next term of the Supreme Court at Alexandria, on the first Monday of October, 1844, and that the defendants enter into bond with good and sufficient surety, according to law. The appellant gave an appeal bond for $200. The Code of Practice requires that the Judge in granting an appeal, shall state at the foot of the petition of appeal, the amount of the surety to be given by the appellant, and the day on which the appeal shall be returned. Art. 574. This the Judge is bound to do whether the appeal be a suspen-sive or a devolutive one. Arts. 575, 578. An order which fixes no amount whatever for the bond to be given by the appellant, cannot be the basis of an appeal, under the foregoing provision of law. 5 Mart. N. S. 238. 6 Ib. N. S. 315. 10 La. 86.

Appeal dismissed.